PER CURIAM.
This matter is before us on a petition of the National Labor Relations Board to adjudge the respondent in contempt of a provision of our enforcement decree relating to the reinstatement of an employee named Washer. NLRB v. Bank of America, 9 Cir., 130 F.2d 624. The employee was reinstated but was subsequently discharged for the ostensible reason that he was actively prosecuting a libel suit against the respondent, filed after the entry of the Board’s order and prior to our own decision.
The respondent has answered the petition and the Board has filed a reply. In these pleadings certain controversial *288matters are developed but the controversies are primarily, if not entirely, concerned with inferences to be drawn from facts themselves not substantially in dispute. Acr cordingly, the matter may appropriately be disposed of on the pleadings.
On the whole showing we are not persuaded that respondent has acted otherwise than in good faith, or that its conduct in discharging the named employee was in contempt of the letter or spirit of our decree.
The petition is accordingly dismissed.